DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

This is a non-final office action in response to remarks filed on 24 February 2021 and 22 April 2021.  Claims 1 and 9-11 are amended.  No additional claims are canceled or added.  Claims 1, 3-7, and 9-11 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 7-9, filed 24 February 2021, with respect to the rejections of claims 1, 3-7, and 9-10 under Roths-Pang-McCann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu-McCann.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 5, there appears to be a contradiction.  Claim 5 recites “store information acquired through Wi-Fi Protected Setup, AirStation One-Touch Secure System, or user input” and “provide the stored information … based on the Device Provisioning Protocol in a case where the determination unit does not determine that the access point supports the Device Provisioning Protocol”.  In other words, the claim described first storing WPS credentials and then sharing the stored WPS based on DPP when DPP is not supported.  It is unclear how WPS information is able to be shared via the unsupported DPP.  For purposes of examination, examiner interprets this such that WPS information is shared when DPP is not supported.  

With respect to dependent claim 6, the claim does not clarify this contradiction and is also rejected for the same reasons as claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Publication 2016/0150412) in view of McCann et al. (U.S. Patent Publication 2017/0295448).

Regarding claim 1, Liu disclosed a communication device configured to provide a communication parameter for wirelessly connecting to an access point to a first other communication device that is different from the access point (see Liu 0071, Fig. 1B: configurator device, i.e. “a communication device”, operates as intermediary in order to assist device 116 (e.g. wireless speaker - 0036), i.e. “a first other communication device” establish a connection with device 118 (e.g. access point – Liu 0079: credential is provided after authentication, the provided credential is stored), the communication device being also different from the access point (see Liu 0071: third device operates as a configurator between access point and another device), the communication device comprising:
an acquiring unit configured to acquire, from a second other communication device which is also different from the access point, Connector that is a communication parameter (see Liu 0092: service endpoint, i.e. access point”, specifies group members, i.e. “a second other communication device”, that have permission to share the group key, i.e. connector, with new members, i.e. “a first other communication device”.  However, based on Liu 0071 in which a configurator is used as an intermediary when pairwise authenticating between two devices and Liu 0093 in which the new member pairwise authenticates with the authorized group member and, the credential would be shared with the configurator to be passed on to the new device) defined in Device Provisioning Protocol (see Liu-McCann combination below) and to be used for establishing a wireless connection with the access point (see Liu 0071, Fig. 1B: configurator device, i.e. “a communication device”, operates as intermediary in order to assist device 116 (e.g. wireless speaker - 0036), i.e. “a first other communication device” establish a connection with device 118 (e.g. access point – 0036), i.e. “access point”) by executing a first procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP), wherein the Connector is acquired from the second other communication device in order to provide the Connector to the first other communication device (see Liu 0092: authorized group member, i.e. “a second other communication device”, shares the group key, i.e. by executing a second procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP); and
a providing unit configured to provide the acquired Connector to the first other communication device (see Liu 0092: authorized group member, i.e. “a second other communication device”, shares the group key, i.e. connector, to be sent to new members, i.e. “a first other communication device”. Based on Liu 0071 in which a configurator is used as an intermediary when pairwise authenticating between two devices and Liu 0093 in which the new member pairwise authenticates with the authorized group member and, the credential would be shared with the configurator to be passed on to the new device) by executing the second procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP) so as to enable the first other communication device to establish the wireless connection with the access point that is different from the communication device and different from the second other communication device (see Liu 0071, Fig. 1B: configurator device, i.e. “a communication device”, operates as intermediary in order to assist device 116 (e.g. wireless speaker - 0036), i.e. “a first other communication device” establish a connection with device 118 (e.g. access point – 0036), i.e. “access point”).
Liu did not explicitly disclose that the Connector is “specified in the Device Provisioning Protocol”.
While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a connector would be specified in DPP when DPP is being used, however in a related art, McCann disclosed a configurator see McCann 0017).  The configurator device provides a common managed object (CMO) to the device that is to be provisioned (see McCann 0024). The CMO specifies a DPP provisioning technique and includes DPP specific parameters (see McCann 0044), i.e. Connector is specified in the Device Provisioning Protocol.  The device being provisioned would then use the information in the CMO to access an access point (see McCann 0040).  Provisioning of a device is performed according to the provisioning technique in the CMO (see McCann 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu and McCann to further describe using DPP when providing the Connector and the establishing the wireless connection with the access point.  Including McCann’s teachings would increase system security (see McCann 0015) and system flexibility by reducing the need to use certain servers, e.g. AAA server (see McCann 0014).

Regarding claim 9-10, the claims contain the limitations, substantially as claimed, as described in claim 1 above and are rejected under Liu-McCann according to the rationale provided above.

Regarding claim 3, Liu-McCann disclosed the communication device according to claim 1, wherein the acquiring unit is configured to acquire the Connector after an see McCann 0017: enrollee initiates, i.e. requests, provisioning info from configurator device | McCann 0035: configurator device provides common managed object (CMO) to the device that is to be provisioned | McCann 0059: CMO indicates DPP parameters for device).
The motivation to combine Liu and McCann is the same as that provided in claim 1 above.

Regarding claim 4, Liu-McCann disclosed the communication device according to claim 1, further comprising an image capturing unit configured to capture an image (see Liu 0072: using camera to capture a QR code to be used when establishing pair-wise authentication), wherein the providing unit is configured to provide the Connector to the first other communication device in a case where the first other communication device is successfully authenticated (see Liu 0079: credential is provided after authentication, the provided credential is stored | Liu 0080: persisting a newly provided credential for the service (Liu 0080) or for the device (Liu 0081)) based on authentication information acquired from the image captured by the image capturing unit (see Liu 0072: using camera to capture a QR code to be used when establishing pair-wise authentication | Liu 0071: establishing pairwise authentication between configurator device and device 116, i.e. “first other communication device”).

Regarding claim 7, Liu-McCann disclosed the communication device according to claim 1, wherein the determination unit is configured to make the determination see Liu 0046: using IEEE0802.1X standards | McCann 0183: action frame).
	The motivation to combine Liu and McCann is the same as that provided in claim 1 above.

Regarding claim 11, Liu-McCann disclosed the communication device according to claim 1, further comprising:
a determination unit configured to determine whether the access point supports a Wi-Fi Device Provisioning Protocol (see Liu 0070: a service endpoint selects between use of POA and DPP | Liu 0125: specifying the security requirements of the local device, i.e. “access point” and determining if a new device, i.e. “a first other communication device” is compatible with the security requirements of the local device, i.e. “access point” | Liu 0071: either or both of devices 116 and 118 (e.g. wireless speaker, access point - 0036) specify the use of DPP);
wherein the acquiring unit acquires the Connector (see Liu 0092: service endpoint specifies group members that have permission to share the group key, i.e. connector, with new members) by executing the procedure compliant with the Device Provisioning Protocol (see Liu 0071: using DPP) from the second other communication device to provide the Connector to the first other communication device (see Liu 0092: service endpoint specifies group members that have permission to share the group key, i.e. connector, with new members | Liu 0071: configurator operates as intermediary between devices being pairwise authenticated | Liu 0093: new member, i.e. “a first other see Liu 0125: specifying the security requirements of the local device, i.e. “access point” (specify DPP – Liu 0071) and determining if a new device, i.e. “a first other communication device” is compatible with the security requirements of the local device, i.e. “access point”. Information for joining the group is only able to be shared when the new device has compatible security requirements with the group’s founder. In other words, when the group founder, i.e. access point, specifies DPP, then credentials can only be shared by an authorized group member with a new member when the new member and the group founder, i.e. access point, both support DPP).

Regarding claim 5, Liu-McCann disclosed the communication device according to claim 11, further comprising a storage unit configured to store information acquired through Wi-Fi Protected Setup, AirStation One-Touch Secure System, or user input (see Liu 0059: using WPS to authenticate devices and provide credentials | Liu 0079: persisting credentials | Liu 0092: sharing stored credentials), wherein the providing unit is configured to provide the stored information to the first other communication device based on the Device Provisioning Protocol in a case where the determination unit does not determine that the access point supports the Device Provisioning Protocol (see Liu 0070: a service endpoint selects between use of POA and DPP | Liu 0125: specifying the security requirements of the local device, i.e. “access point” (specify POA instead of DPP – Liu 0070) and determining if a new device, i.e. “a first other communication In other words, when the group founder, i.e. access point, specifies POA instead of DPP, then credentials can only be shared by an authorized group member with a new member when the new member and the group founder, i.e. access point, both support POA).
	
Regarding claim 6, Liu-McCann disclosed the communication device according to claim 5, wherein the stored information is Pre-Shared Key (PSK) or Passphrase used for establishing wireless connection based on Wi-Fi Protected Access® or IEEE802.11 (see Liu 0059: WPS PSK).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        8 May 2021





/Patrice L Winder/Primary Examiner, Art Unit 2452